Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21, 25, 26 and 28-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2007/0057974 by Woodson.
Regarding claim 18, Woodson discloses a control console (100) having a front side and a rear side (fig. 1; para. 20 – see the front and rear side of the controller), with multiple manually operable control elements being arranged on the front side of the control console (para. 20 – see controls accessible by thumbs on the front side of the controller), the control console comprising: at least one additional control element which is configurable in respect of a functionality thereof, wherein, in order to configure the additional control element, the control console comprises a function selection module having multiple pre-programmed control element functionalities (fig. 1; para. 21-26 – see the programmable control button 10) and having a manually operated function selector switch for selecting a pre-programmed control element functionality as the functionality carried out by the additional control element (fig. 1; para. 21-26 – see the function selector sliders 14), and wherein the function selector switch is adapted to be brought into multiple switching positions, and each switching position is allocated a different pre-programmed control element functionality (fig. 1; para. 21-26 – see the selected functionality provided by the scroll button 10).
Regarding claim 19, Woodson discloses the control console of claim 18, wherein one of the pre-programmed control element functionalities is a dummy functionality for which operation of the additional control element remains without function (para. 26 – see a 4th position that turn the button off).
Regarding claim 20, Woodson discloses the control console of claim 18, wherein the function selector switch is designed as a slide switch (fig. 1 – see the slide switch 14).
Regarding claim 21, Woodson discloses the control console of claim 18, wherein the function selector switch is arranged on the rear side of the control console (fig. 1; para. 20 – see the rear mounted location of the switch).
Regarding claim 25, Woodson discloses the control console of claim 18, wherein the at least one additional control element is a push-button (fig. 1; para. 22 – see push button operation).
Regarding claim 26, Woodson discloses the control console of claim 25, wherein the push-button is designed as a multi- position push-button (fig. 1; para. 22 – see push button operation through movement of the button.).
Regarding claim 28, Woodson discloses the control console of claim 18, wherein the control console has multiple additional control elements, and each additional control element is allocated a function selection module having a function selector switch (fig. 1; para. 21-26 – see the additional set of button/scroll and selectors on the back of the controller).
Regarding claim 29, Woodson discloses the control console of claim 28, wherein the multiple function selector switches are designed the same (fig. 1 – see the same design of the switches).
Regarding claim 30, Woodson discloses the control console of claim 28, wherein the control console has two gripping shoulders with rear sides which project from a part of the control console connecting the gripping shoulders on the rear side of the control console, and an additional control element is arranged on each gripping shoulder in an area of its rear side facing towards the respective 
Regarding claim 31, Woodson discloses the control console of claim 30, wherein the function selector switches are arranged at a distance from each other between the gripping shoulders such that each function selector switch is arranged closer to one of the two gripping shoulders than the other, respectively (fig. 1 – see each button 10 being closer to a gripping shoulder).
Regarding claim 32, Woodson discloses the control console of claim 18, wherein at least some of the pre-programmed control functionalities of the function selection module are control functionalities of one or more control elements arranged on the front side of the control console (para. 3-10, 21-22 – see the replaced analog stick functionality that is used by the scroll wheel).
Regarding claim 33, Woodson discloses the control console of claim 18, wherein at least one of the control elements located on the front side of the control console is a joystick or a control element with a functionality corresponding to that of a joystick (para. 3-10, 21-22 – see the replaced analog stick functionality that is used by the scroll wheel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson and further in view of U.S. Publication 2019/0118080 by Campbell.
Regarding claim 22, Woodson is silent regarding the control console of claim 18, wherein the function selector switch is located behind a cover openable to operate the function selector switch.  
Regarding claim 23, Campbell teaches the control console of claim 22, wherein the cover is designed as a sliding cover guided in guide rails (fig. 5; para. 29 – see the rails 258a and tabs 258b).
Regarding claim 24, Campbell teaches the control console of claim 23, wherein the sliding cover is adapted to be pushed out of the guide rails (fig. 5; para. 29 – see the rails 258a and tabs 258b).
Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson and further in view of U.S. Publication 2017/0354895 by Dornbusch.
Regarding claim 27, Woodson is silent regarding the control console of claim 26, wherein the multi-position push-button is designed as a switch rocker. Dornbusch teaches the use of a rocker switch (fig. 3; 18).  Because the references are from a similar art and concerned with a similar problem, i.e. additional programmable control buttons, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Woodson with Dornbusch’s rocker switch in order to allow for a larger area for user actuation and thus easier actuation for the button functionality that is disclosed by Woodson.  This type of ergonomic reason for using a rocker switch being a matter of routine optimization with regard to user preferences and design considerations.
Regarding claim 34, Woodson is silent regarding the control console of claim 18, wherein the control console comprises an interface for importing a control functionality from an external device as a pre-programmed control functionality, the imported control functionality being stored in a control 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PETER J IANNUZZI/               Examiner, Art Unit 3715